IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BRYAN E. HUNT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3647

NORTH FLORIDA REGIONAL
MEDICAL CENTER, INC., ET
AL.,

      Appellees.

_____________________________/

Opinion filed March 4, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

Bryan E. Hunt, pro se, Appellant.

Linda L. Winchenbach and John M. Green, Jr., Ocala; William E. Harlan, Jr.,
Gainesville; and Debra Potter Klauber and Richard B. Schwamm, of Haliczer,
Pettis & Schwamm, P.A., Orlando, for Appellees.



PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

relief in the trial court. See Williams v. Roundtree, 464 So. 2d 1293 (Fla. 1st DCA

1985); Snelson v. Snelson, 440 So. 2d 477 (Fla. 5th DCA 1983).

ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., CONCUR.